DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 40-42, 46-49, 51, 52, 56, 58, and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natarajan et al. (US 2015/0061311).
Natarajan et al. discloses a lining (36) for a haul truck (10) comprising a plurality of main lining elements (50,52,54), as shown in Figures 1-3.  A plurality of transition lining elements (55-57) extend over edge and corner portions of the haul truck body, as shown in Figures 2A and 3.  Each transition lining forming a lining transition between non-parallel main lining elements (50,52,54), as shown in Figures 2A and 3.  At least one non-linear corner transition lining element (55-.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US 2015/0061311) in view of Nielsen (5,803,531).

Nielsen teaches forming a bottom lining with two non-parallel portions (32b,32c) adjacent a transition to a front wall (34b,34c), as shown in Figure 2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bottom lining of Natarajan et al. with two non-parallel portions adjacent the front transition to match a haul truck body that has a non-parallel bottom, as taught by Nielsen, to provide protection to haul truck bodies of different shapes.  
Claims 44 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US 2015/0061311) in view of Kostecki (US 2005/0126056).
Natarajan et al. does not disclose the concave surface facing the haul truck body.
Kostecki teaches forming a lining (34) with a concave surface facing the haul truck body, as shown in Figure 7.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the main surface of the transition lining elements of Natarajan et al. with a concave surface facing the haul truck body, as taught by Kostecki, to prevent material from accumulating in corners to more completely empty the truck when dumping material.  
Claims 45 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US 2015/0061311).
Natarajan et al. does not disclose the variation in thickness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the vertical main lining elements with a .
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US 2015/0061311) in view of Burstrom et al. (US 2014/035400).
Natarajan et al. does not disclose the steel plate at least partially embedded in the lining element.
Burstrom et al. teaches partially embedding a reinforcement (6) in a lining element (3), as shown in Figure 1b and disclosed in paragraph [0029].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed the steel plate in the lining element of Natarajan et al., as taught by Burstrom et al., to more securely connect the steel plate to the lining element to prevent carried material from becoming lodged between the lining and the bed and causing a gradual loosening of the lining from the bed.  
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. (US 2015/0061311).
Natarajan et al. discloses the main lining elements (50,52,54) has side surfaces connected to the main surfaces at 90 degrees while the side surfaces of the transition lining element connect to the main surface at an angle other than 90 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the side surfaces of the transition lining element of Natarajan et al. to connect to the main surface at 90 degrees and the side surfaces of the main lining elements at a different angle as an obvious reversal that maintains the flush contact without altering the function or operation of the lining.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        September 14, 2021